DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 19 Dec 2019; and claims benefit as a DIV of 15/722018, filed 02 Oct 2017, now abandoned, which claims benefit of provisional application 62/402062, filed 30 Sep 2016.

Claims 1-7 and 15-17 are pending in the current application and are examined on the merits herein.

Election/Restrictions
Applicant’s election of species of compound 
    PNG
    media_image1.png
    152
    236
    media_image1.png
    Greyscale
 in the reply filed on 04 Dec 2020 is acknowledged.
In view of the search and consideration of the prior art and the updated record herein, this election of species requirement is withdrawn.

Specification

Claim 5 recites "A compound of claim 1, wherein R1 is a pharmaceutically acceptable salt of pyranoside, serine, glutamate, or phosphor containing peptide." (emphasis added) The instant specification at page 1, paragraph 0008 as published states "R is an enzyme substrate such as a pyranose-like structure ... Additional examples can also include glutamic acid or serine, examples of which can be selected from the compounds of the chemical formula ..." The compound of claim 1 recites that R is an enzyme substrate and R1 is an immune-modulator. The instant specification at paragraph 0009 spanning pages 1-2 states "R1 is an immunomodulator that can function by enhancing the immune response at the site that it is released. This group of compounds can include, but are not limited to, known therapeutics such as interferons, or Imiquimod, but can also include cellular membrane fractions from bacteria or even chemotherapeutic agents..." Therefore the specification does not provide proper antecedent basis for the claimed subject matter of a chemical compound wherein R1 is a pharmaceutically acceptable salt of pyranoside, serine, glutamate, or phosphor containing peptide, nor does the specification provide proper antecedent basis for a "phosphor containing peptide".

Claim Objections
16 is objected to because of the following informalities:  claim 16 at line 2 recites "manosides". This appears to be a typographical error for "mannosides". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 1 is drawn to a compound of formula (II) and recites "wherein R is an enzyme substrate; R1 is an immune modulator..." (empahsis added) Independent Claim 15 is drawn to a compound of formula (I) and recites "wherein R is an enzyme substrate; R1 is an immune modulator..." (emphasis added) The recitation of An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function." For example, Pavek et al. (Current Drug Metabolism, 2008, 9, p129-143, of record) teaches hepatic xenobiotic metabolizing enzymes of cytochrome P450 (CYP) family play central roles in the overall metabolism and disposition of endogenous substrates and xenobiotics in humans. Expression of the enzymes in a number of extrahepatic tissues contributes to overall drug biotransformation (page 129, left column, paragraph 1). Pavek et al. teaches the Families CYP1, CYP2 and CYP3 involved in xenobiotic metabolism are also expressed in a range of extrahepatic tissues (e.g. intestine, brain, kidney, placenta, lung, adrenal gland, pancreas, skin, mammary gland, uterus, ovary, testes and prostate) (page 129, abstract; page 131). Pavek et al. teaches different enzymes metabolize different compounds, such as CYP1B metabolizes a range of polycyclic aromatic hydrocarbon, and CYP1A2 metabolizes several clinically relevant drugs such as caffeine, tizanidine, zolmitriptan, and tacrine, which are not at the same time substrates of CYP1A1 (page 131, right column). Therefore Pavek et al. suggests there is no art-recognized correlation between the disclosed function of being an enzyme substrate and the structure(s) responsible for the function, across the full scope of all possible enzyme substrates both endogenous and xenobiotic, and across the full 
Independent Claim 1 is drawn to a compound of formula (II) and recites "wherein R is an enzyme substrate; R1 is an immune modulator..." (emphasis added) Independent Claim 15 is drawn to a compound of formula (I) and recites "wherein R is an enzyme substrate; R1 is an immune modulator..." (emphasis added) The recitation of "R1 is an immune modulator" is interpreted as functional language describing the group R1 of said compound by its function of modulating the immune system, and is not described in the specification in such a way as to reasonably convey possession of the claimed invention. The instant specification at page 7 defines an "immune-modulator" as a chemical species that induces the activation or increasing activity of any of the components in the immune system and/or inhibits the aforementioned activity. MPEP 2163, for example at I.A. provides "An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function." For example, Bomford (Bomford, R., PHYTOTHERAPY RESEARCH, 1988, 2(4), p159-164, of record) teaches immunomodulators defined in the broadest sense are substances that promote or depress the ability of an animal to mount an immune response, or to defend itself 
    PNG
    media_image2.png
    116
    250
    media_image2.png
    Greyscale
,  (page 19, figure 2) corresponding to the final structure recited in instant claim 17. Harris 3 antagonist, and that the 5-HT3 receptors are extensively distributed on enteric neurons in the human GI tract, as well as other peripheral and central locations and they are known to be present on myenteric intrinsic primary afferent neurons. Activation of these channels with the resulting neuronal depolarizations affects the regulation of visceral pain, colonic transit and GI secretions. (page 18, left column, paragraph 1) It is unclear how this activity or mechanism of action for the structurally related compound alosetron corresponds to modulating the immune system as defined in the instant specification, or how the structural differences in the instantly claimed compound would predictably result in an immunomodulator activity. Therefore the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art possession of the claimed invention. 
For the reasons detailed above the claimed invention recited in claims 1-5 and 15-17 taken as a whole are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art possession of the claimed invention. For example, while claim 17 specifies the structure of the "immune-modulator" moiety, the scope of the claim encompasses the full scope where R is an enzyme substrate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites "A compound of claim 1, wherein R1 is a pharmaceutically acceptable salt of pyranoside, serine, glutamate, or phosphor containing peptide." As detailed above, the instant specification describes certain of these groups in the context of group R but not in the context of the group R1. It is unclear if this listing is drawn to a peptide which contains at least one of pyranoside, serine, glutamate, or phosphor, or if this language encompasses R1 being serine itself. Therefore this language renders the scope of the claim indefinite because it is unclear what structure is required of the claim language. See also discussion above with regard to recitation of "R1 is an immune-modulator" and the structure or lack thereof implied by such language.
Claim 5 recites "phosphor containing peptide." (emphasis added) As detailed above, the instant specification does not describe or define said phosphor containing peptide. The ordinary definition in the art of "phosphor" is 2a. A substance or body that emits light without any perceptible heat; 2b. Physics. A substance that displays phosphorescence or fluorescence; and 3. The chemical element phosphorus. Only in compounds, chiefly denoting or referring to the presence of phosphorus in a metal or alloy. (definition of phosphor, OED, cited in PTO-892) It is unclear which definition of phosphor applies in the instant case, as the claimed invention is not drawn to phosphorus in a metal or alloy. Therefore the scope of the claim is rendered unclear by this recitation of a "phosphor containing peptide." 

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is, for example, Shukla et al. (Bioorg. Med. Chem. Lett., 2010, 20, p6384-6386, cited in PTO-892). 
Shukla et al. teaches imidazoquinolines convalently attached to fluorophores. (page 6384, abstract) Shukla et al. suggests synthesis reactions for the conjugation of moieties to an imidazoquinoline are generally known in the art. (page 6385, scheme 1 and 2)
	It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Shukla et al. to arrive at the instant invention as recited in claim 6 or 7. The closest prior art does not provide guidance to pick and choose specific modifications of an imidazoquinoline structure so as to give the instantly claimed structures. Therefore the closest prior art does not teach or fairly suggest the instant invention as recited in claim 6 or 7.

Conclusion
	No claim is currently in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623